—Judgment unanimously affirmed. Memorandum: Defendant was not deprived of a fair trial by prosecutorial misconduct. Although the prosecutor twice referred to the defense approach as a "smoke screen”, those references were isolated and do not constitute such a pervasive pattern of misconduct that reversal is warranted (see, People v Mott, 94 AD2d 415). Finally, defendant’s sentence is not harsh or excessive. (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.—Criminally Negligent Homicide.) Present—Pine, J. P., Balio, Fallon, Callahan and Davis, JJ.